Appellant has filed an untimely notice of appeal of the court of appeals’ decision denying his application for reopening under App.R. 26(B) and a motion for delayed appeal. This appeal involves a civil, post-conviction matter and not an appeal of *1470a felony case to which the provisions for delayed appeal in S.CtPrac.R. II(2)(A)(4) apply. Therefore,
IT IS ORDERED by the court, sua sponte, that the motion for delayed appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, effective February 8, 1995, that, in that appellant failed to perfect an appeal pursuant to S.CtPrac.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.